The opinion of the Court was prepared by
Weston C. J.
The gravamen alleged in the bill is, that the defendant has brought at law a suit, now pending'., on a note of hand, which has in fact been paid. That another suit is prosecuted for the benefit of the defendant, in the name of Asa Warren, on Certain bills of exchange, two of which have been paid, and' that upon others excessive and usurious interest has been reserved and taken. That other bills, prosecuted by or for the defendant, in two other suits still pending, are also tainted with usury. And further, that the defendant has already received usurious interest, upon the consideration of the bills set forth ; and that there is''included therein certain damages, to which the defendant was not legally entitled.
The act to restrain excessive usury, statute of 1834, c. 122, has made ample provision at law, for the relief of the party aggrieved, by way of defence, if the usurious interest has not been actually received, and by giving him an1 action to recover it back, if it has. And if a demand in suit has-been paid and discharged, this is matter of defence available at law. So if there is included in any bill or note, under pretence of damages or otherwise, any sum illegally extorted, or against equity or good conscience, the injured party has a right to defend at law against such illegal claim.
If then the matters alleged in the bill, as a ground for specific relief, would otherwise fall within the range of the chancery powers of this Court, it is very manifest, that the plaintiff has a plain, adequate and sufficient remedy, by the rules of the common law.*408Where this exists, the chancery jurisdiction of this Court does not attach.
It is contended, however, and this is the main question in the case, that this process may be sustained ás a bill of discovery. If such a bill is authorized by our law, there is a cláSs of cases, where by the English practice, a court of equity may afford’ relief, con-' sequent upon the discovery, notwithstanding there might be a per-' feet remedy at law. Story, in reviewing thé doctrine' upbtt this subject, says, that there is a distressing uncertainty on this branch' of equity jurisdiction in England. 1 Story’s Com. in Equity, <§> 66. But from the practice in the courts of the United Stated, in the State of New-York, and in the courts of other States, possessed of chancery jurisdiction, he endeavors, in the following sections, to' extract rules of greater simplicity, and of more uniform application. One of them is, that in cases, where thé remedy at law is more appropriate than the remedy in equity,-ór the verdict of a jury is indispensable to the relief sought, the jurisdiction1 will' be declined; or if retained, will be sb, subject tb. a’1 trial at law:
The necessity of this qualification, in our jurisprudence, is enforced by the constitution of this State, art. I, § 20, which in' civil suits secures to parties a trial by jury,' except where it lias' been heretofore otherwise practised. And this in itself is a suf-' ficient reason for declining to withdraw controversies, in relation to' property, from the common law, in all cases not falling directly within the equity powers conferred upon this court. In cases, therefore, where a plain and adequate remedy exists at law, it would be a question well entitled to grave consideration, whether they are properly embraced within the eqúit'ablé powers of this Court,-> merely because they are presented under a bill for discovery.
Relief in certain cases has been afforded ds incident tój and consequent Upon such a bill, but it is' not the ground, upon wliich the bill is sustained in chancery practice. Such a- bill, in a proper case,- is doubtless' sustained in England and- in other courts, possessing general chancery powers. It has been saidj that every bill in equity is properly a bill of discovery. 2 Story’s Eq. 700, and so far as it is used in aid of the statute power of this Court, it may be sustained as one of the means of administering relief; according to the course of courts of equity. Stat. 1830, c. 462.
*409The bill before us is for discovery and relief, and not for discovery rrierely. It is a rule well established, that if a bill prays for discovery and relief, if the party is not entitled to relief, he is not entitled to a discovery. Loker v. Rolle, 3 Vesey, 7 ; Muckleston v. Brown, 6 Vesey, 63 ; Baker v. Mellish, 10 Vesey, 553; Gordon v. Simpkinson, 11 Vesey, 510; Jones v. Jones, 3 Meriv. 502 ; 1 Story’s Eq. 87.
As'there exists in this case a plain, adequate and sufficient remedy at law, the bill cannot be sustained for relief; and according to the rule referred to, it cannot be prosecuted as a bill of discovery. The opinion of the Court, therefore is, that the bill must be adjudged bad upon the demurrer, and the defendant is to be allowed his costs.